USCA4 Appeal: 22-6164      Doc: 9         Filed: 08/29/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6164


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANTONIO RODRIGUEZ CROSS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:16-cr-00286-FL-1)


        Submitted: August 17, 2022                                        Decided: August 29, 2022


        Before AGEE, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Antonio Rodriguez Cross, Appellant Pro Se. Joshua Bryan Royster, OFFICE OF THE
        UNITED STATES ATTORNEY, Raleigh, North Carolina for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6164      Doc: 9        Filed: 08/29/2022     Pg: 2 of 2




        PER CURIAM:

               Antonio Rodriguez Cross appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Upon review of the

        record, we discern no abuse of discretion in the district court’s determination that the

        pertinent 18 U.S.C. § 3553(a) factors weighed against compassionate release. See United

        States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (providing standard of review).

        Accordingly, we affirm the district court’s order. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2